Exhibit 10.3
 
 
PROTOKINETIX, INCORPORATED
DIRECTOR CONSULTING AGREEMENT


This DIRECTOR CONSULTING AGREEMENT (the "Agreement") is made and entered into as
of July 1, 2015 (the "Effective Date"), by and between ProtoKinetix,
Incorporated, a Nevada corporation ("Company"), and Edward P. McDonough, an
individual the ("Director").


WHEREAS, the Company is a bio-technology company in the business of developing
anti-aging glycoproteins ("AAGP") for the purpose of enhancing cell survival and
health in various applications including transplant procedures, engraftment of
tissue and cell preservation; and


WHEREAS, the Company has requested that the Director become a member of the
Board of Directors of the Company due to his profession as a certified public
accountant and his financial experience;


WHEREAS, the Company desires the Director to perform certain services for the
Company and the Director has agreed to provide such services, on the terms and
conditions set forth herein.


AGREEMENT:


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Director agree as follows:


1.            Services.


(a)            General Services.  During the Term (as defined below) of this
Agreement the Director will provide the Company with such services as services
specified herein on a proactive basis or as the Company may request, from time
to time, as is normally expected of a director of a public company including but
not limited to the following (the "Services"):


(i)            Act as chairman of the Company's audit committee;


(ii)           Provide advice in the evaluation of qualified, capable, reputable
individuals, to fill director and management positions and thereby attempt to
develop a superior management and operational capability for the Company;


(iii)          Provide advice in the preparation by the Company of information
presentations, planning of approaches and analysis of financial proposals and
presentations for the solicitation of expressions of interest of, contracting
of, and closing of financings with potential investors;


(iv)          Provide advice with respect to corporate structuring and
financing, including mergers, reverse mergers, spin-offs, acquisitions and
dispositions;


(v)           Provide advice with respect to public company issues;


(vi)         Provide advice in the identification and development of strategic
alliances, partnerships, and joint ventures; and


(vii)       Provide such other advice as the board or management may reasonably
request.
 
 
1

--------------------------------------------------------------------------------

 

 
Notwithstanding anything to the contrary herein, the Director shall not be
required to spend any set number of hours, but shall use commercially reasonable
efforts to fulfill its obligations hereunder.


2.            Compensation.


(a)            Equity Grants.  As of the Effective Date, the Director will
receive an equity grant with the following terms:



(i) The Director shall receive options to purchase 1,000,000 shares of common
stock of the Company with the following terms:




a. An exercise price of $0.10;

b. A term of two years; and

c. Which shall vest monthly in equal installments beginning July 31, 2015.



(b)            Expenses.  During the Term the Company shall reimburse the
Director for all written invoiced and substantiated expenses incurred with
respect to the Services within 30 days of invoice.  The Company shall not be
responsible for any single expense of $500 or aggregate expenses exceeding
$1,000 in any one month without prior approval.


3.            Ownership.


(a)            Ownership of Work Products.  To the extent that the Services
provided hereunder include original material subject to copyright (referred to
as "Work Product"), the Director agrees that the Services are done as a "work
for hire" as that term is defined under U.S. copyright law, and that as a
result, the Company shall own all copyrights in and to the Work Product.  To the
extent that the Work Product does not qualify as a work for hire under
applicable law, and to the extent that the Work Product includes material
subject to copyright, patent, trade secret, or other proprietary right
protection, the Director hereby assigns to the Company, its successors and
assigns, all right, title and interest in and to the Work Product, including all
copyrights, patents, trade secrets, and other proprietary rights therein
(including renewals thereof).  The Director shall execute and deliver such
instruments and take such other action as may be required and requested by the
Company to carry out the assignment contemplated by this paragraph.  To the
extent permitted by applicable law, the Director hereby waives all moral rights
in and to the Work Product.


(b)            License for Prior Works.  By incorporating into any Services any
original work or authorship created prior to this Agreement ("Prior Works"), the
Director thereby grants the Company a worldwide, perpetual, nonexclusive,
transferable license to use, distribute, publish, or publicly display such Prior
Works and modify such Prior Works as incorporated into the Services.
(c)            Ownership of Equipment.  Unless otherwise expressly set forth
elsewhere in this Agreement, any and all tangible equipment, materials,
documentation, or other items provided by the Company in connection with this
Agreement shall remain the property of the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)            Ownership of Intellectual Property.  The Company shall retain
title to and all rights in all intellectual property provided by the Company in
connection with the Services, including, but not limited to, any know-how
related to the Services or products provided or developed in the course of the
Director's Services or the creation of Work Product, such as hardware, software,
data, media or other tools or technologies.
4.            Confidentiality and Compliance.


(a)            Nature of Confidential Information.  In this Agreement,
"Confidential Information" includes, but is not limited to, information, whether
or not in written form, which has a business purpose and is not known or
generally available from sources outside the Company or typical of industry
practice, including but not limited to, the Company's internal structure,
financial affairs, programs, software systems, procedures, manuals, confidential
reports, marketing methods, the amount, nature and type of services and methods
used and preferred by the Company's vendors and customers and the fees paid by
such persons or entities; the identity of the Company's present and prospective
customers and vendors; customer and vendor lists; any data relating to a
customer or vendor of the Company; the Company's business arrangements and
costs; and information regarding earnings, forecasts, reports and technical data
of the Company, provided that Confidential Information does not include:



(i) Information that is in the public domain at the date hereof or becomes part
of the public domain after the date hereof through no act or omission of the
Director;




(ii) Information which the Director can prove was in its possession prior to the
date hereof and was not acquired by the Director from the Company or any person
under a confidentiality obligation to the Company;




(iii) Documents or information independently developed by or for the Director;
and




(iv) Information received by the Director without restriction as to disclosure
from a third party who has the lawful right to disclose the same.



(b)            Agreement to Keep Information Confidential.  The Director
acknowledges the confidential and proprietary nature of the Confidential
Information, shall keep all Confidential Information in strict confidence and
will not disclose or dispose of any Confidential Information to any third
party.  The Director may, however, disclose the Confidential Information to its
officers, employees, advisers and agents who need to know the Confidential
Information for the purposes of the evaluating and assessing the Confidential
Information.  All individuals receiving any Confidential Information under this
Agreement shall be directed by the Director to treat the Confidential
Information confidentially pursuant to the terms of this Agreement.  Nothing in
this Agreement prevents the Director from disclosing any Confidential
Information as may be required by applicable law, regulation, court order or
securities regulatory authority.
 
3

--------------------------------------------------------------------------------

 
 


(c)            No-Trade.  The Director acknowledges that it may be in possession
of material nonpublic information which is considered to be any information
concerning the Company that is both (i) material (meaning the average investor
would want to know such information before deciding whether to buy, sell or hold
securities of the Company, or, in other words, information that could affect the
market price of Company securities); and (ii) nonpublic (meaning the information
has not been disclosed in the Company's filings with the SEC or in a press
release issued by the Company that has been broadly disseminated to the
investing public).  Information is not considered public until the second
business day after such disclosure in an SEC filing or press release.  If such
material nonpublic information is disclosed to the public, the Director may not
trade in Company securities until the second business day after such disclosure
(i.e., the second day after the applicable SEC filing or press release).  The
prohibition on trading while in possession of Material Nonpublic Information
continues for as long as any information the Director has is both material and
non-public and can continue even after the Director's engagement with the
Company has terminated.


(d)            Compliance with Laws.  The Director shall comply with all laws,
whether federal, provincial or state, applicable to the Director position or
Services provided.  The Director may, at his option, retain counsel experienced
in these matters to work with the Director and the fees and disbursements of
such counsel and accountants will be paid for by the Company, provided that the
Director has obtained the prior written approval of the Company to incur such
expenses.


5.            Termination.


(a)            Term. This Agreement shall commence as of the Effective Date and
continue until December 31, 2015 unless either party provides ten days' written
notice of earlier termination of the Agreement, (the "Term").  The Director will
return to the Company upon expiration of the Term all amounts advanced to the
Director for Services not provided as of the date of termination.


(b)            Survival.  In the event of termination of this Agreement for any
reason, Sections 3 through 6 shall survive indefinitely.


6.            Indemnification.


(a)            Indemnification.  The Company shall indemnify and hold harmless
the Director from and against any claims, damages, losses or expenses incurred
by the Director which arise out of any acts or omissions taken in good faith by
the Director in connection with or related to the Director's performance of the
Services.


7.            General Terms.


(a)            Return of Work Product.  The Director agrees, promptly upon
completion of the Services or other termination of this Agreement, to deliver to
the Company all Work Product and to return all notes, designs, code, storage
devices, documents and any other Company materials, including Confidential
Information.  The Director shall not retain any such materials without the
Company's written approval.
 
 
4

--------------------------------------------------------------------------------

 

 
(b)            No Employer-Employee Relationship.  The Company and the Director
understand, acknowledge, and agree that the Director's relationship with the
Company will be that of an "independent contractor" and not that of an
employee.  The Director will be an "independent contractor" and the Director
will be entitled to work at such times and places as the Director determines
appropriate, will not be under the direction or control of the Company or the
manner in which the Director performs the Services.  The Director will not be
entitled to any of the benefits which the Company may make available to its
employees (which benefits may in the future include, but not be limited to,
group health or life insurance, profit-sharing or retirement benefits).


(c)            Taxes.  The Director is and will be solely responsible for, and
will file, on a timely basis, all tax returns and payments required to be filed
with, or made to, any federal, state or local tax authority (including, but not
limited to Social Security, federal, state, Medicare, and all of other taxes)
with respect to the performance of Services and receipt of fees under this
Agreement.  No part of the compensation payable to the Director will be subject
to withholding by the Company for the payment of any social security, federal,
state or any other employee payroll taxes.


(d)            Client Solicitation.  While providing Services to the Company,
the Director shall not solicit work, remuneration or other benefits of any kind
directly from any the Company contacts or affiliates without the express, prior
written consent of the Company.


(e)            Notices.  All notices, demands, requests, or other communications
that may be or are required to be given, served, or sent by any party to any
other party pursuant to this Agreement shall be in writing and shall be sent by
email, next-day courier, or mailed by first-class, registered or certified mail,
return receipt requested, postage prepaid, or transmitted by hand delivery,
addressed as follows:
 
 
If to the Company:
ProtoKinetix, Incorporated
Attn:  Clarence E. Smith, President & CEO
9176 South Pleasants Highway
St. Marys, WV  26170
Tel:            304-299-5070
Email:            csmith@protokinetix.com
 
With a copy to:
Burns Figa & Will PC
Attn: Victoria B. Bantz, Esq.
6400 S. Fiddlers Green Cir., #1000
Greenwood Village, CO  80111
Tel: 303-796-2626
Email: vbantz@bfwlaw.com
 
 
 
 
 
If to Consultant:
Edward P. McDonough
1226 Washington Avenue
Parkersburg, WV  26101
Tel:            304-428-8091
Email:            ed.mcdonough@mepb.com
 
 
 
 
 
 

 
 
5

--------------------------------------------------------------------------------

 

 
(f)            Assignment.  This Agreement may not be assigned by either party
without prior written consent of the other.


(g)            Entire Agreement. This Agreement, not including any other
agreement pursuant to which securities of the Company are issued to the
Director, represents the entire agreement between the parties and supersedes all
prior negotiations, representations, agreements, arrangements, and
understandings, if any, either written or oral, between the parties with respect
to the subject matter of this Agreement, none of which shall be used to
interpret or construe this Agreement.  If any term, covenant, condition or
provision of this Agreement or the documents and instruments executed and
delivered in connection herewith is held by a court of competent jurisdiction to
be invalid, void or unenforceable, the remainder of the provisions shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated.


(h)            Law Governing.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Nevada even though the Director may
perform services or reside in other states.


(i)            Amendments.  Neither party may amend this Agreement or rescind
any of its existing provisions without the prior written consent of the other
party.


(j)            Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and will become
effective and binding upon the parties at such time as all of the signatories
hereto have signed a counterpart of this Agreement.  All counterparts so
executed shall constitute one Agreement binding on all of the parties hereto,
notwithstanding that all of the parties are not signatory to the same
counterpart.  In all other respects, this Agreement shall continue to remain in
full force and effect.  Facsimile or .pdf transmissions containing signatures
shall be considered delivery and shall be deemed binding.


(k)            Remedies. As the violation by the Director of the provisions of
Sections 3 and/or 4 of this Agreement would cause irreparable injury to the
Company, and there is no adequate remedy at law for such violation, the Company
shall have the right to seek specific performance or injunctive relief against
the Director without the posting of a bond or other security.  The remedies
available with respect to the rights and obligations under this Agreement are
cumulative, and this section shall not be construed to limit in any manner
whatsoever any other rights or remedies that may be available for any breach of
this Agreement.


8.            Venue.  All disputes arising out of or relating to this Agreement
and all actions to enforce this Agreement shall be adjudicated in the state or
federal courts located in Denver, Colorado.  The parties hereto irrevocably
submit to the jurisdiction of such courts in any suit, action or proceeding
relating to any such dispute.  So far as is permitted under applicable law, this
consent to personal jurisdiction shall be self-operative and no further
instrument or action, other than service of process or as permitted by law,
shall be necessary in order to confer jurisdiction upon the undersigned in any
such court.


[Signature Page Follows]
6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Director Consulting Agreement
as of the date set forth above.


ProtoKinetix, Incorporated
 
 
 
 
By: /s/Clarence E.
Smith                                                                                    
       Clarence E. Smith, President and CEO
Director:
 
 
 
 
/s/Edward P. Mc
Donough                                                                                    
Edward P. McDonough
 
 
 









 
 
 
7